Citation Nr: 1113866	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a compensable rating for vascular headaches prior to March 18, 2009 and for a current rating in excess of 30 percent from March 18, 2009.

2.  Entitlement to an initial compensable rating for internal derangement of the left knee, prior to March 18, 2009.

3.  Entitlement to a rating in excess of 10 percent for internal derangement of the left knee, from March 18, 2009.

4.  Entitlement to a rating in excess of 10 percent for lumbar strain, prior to March 18, 2009.

5.  Entitlement to a rating in excess of 20 percent for lumbar strain from March 18, 2009, to include the matter of entitlement to a rating in excess of 10 percent for L5 radiculopathy.

6.  Entitlement to a rating in excess of 10 percent for cervical strain prior to 
March 8,  2009 and for a current rating in excess of 20 percent.  

7.  Entitlement to a rating in excess of 10 percent for hypertension.  

(The issue of service connection for erectile dysfunction (ED) as secondary to service-connected hypertension, is the subject of a separate Board of Veterans' Appeals (Board) decision). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to March 1999.  

This matter comes to the Board on appeal from a November 2006 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2009, the Veteran testified at the Las Vegas, Nevada VA office before the undersigned Acting Veterans Law Judge, at a Travel Board hearing.  This case is under the jurisdiction of the Reno, Nevada RO and was forwarded to the Board from that RO.  

In an October 2009 rating decision, the issue of a total disability rating by reason of individual unemployability due to service-connected disabilities was deferred pending the receipt of additional information.  Accordingly, the Board does not have jurisdiction of this issue at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 20.200 (2010).  


FINDINGS OF FACT

1.  Prior to November 13, 2007, the Veteran's headache disorder did not cause headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.

2.  As of November 13, 2007, the Veteran's headache disorder caused headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months, but did not result in headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  As of May 3, 2009, the Veteran's headache disorder resulted in headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability

4.  As of June 30, 2009, the Veteran's headache disorder caused headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months, but did not result in headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5.  Prior to March 18, 2009, the evidence reflected that the Veteran had undergone a partial meniscectomy for a symptomatic left knee, but the left knee did not exhibit motion limited to 30 degrees on flexion or 15 degrees on extension or the functional equivalent thereof; the Veteran also did not have lateral instability or subluxation.  

6.  As of March 18, 2009, the Veteran's left knee did not exhibit motion limited to 30 degrees on flexion; painful extension was not shown nor was extension limited to at least 10 degrees; and the Veteran did not have lateral instability or subluxation.  

7.  Prior to March 18, 2009, the Veteran did not exhibit forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; however, he had no more than mild left L5 radiculopathy.  

8.  From March 18. 2009, the Veteran did not have forward flexion of the thoracolumbar spine limited to 30 degrees or less; he had no more than mild left L5 radiculopathy.  

9.  Prior to March 18, 2009, the Veteran had forward flexion of the cervical spine to greater than 40 degrees, without other demonstrated functional impairment or radiculopathy.    

10.  Since March 18, 2009, the Veteran did not have forward flexion of the cervical spine greater than 15 degrees, but as of that date, his forward flexion was limited to 20 degrees; he did not have ankylosis of the cervical spine.  

11.  The Veteran's hypertension necessitated medication for control, but did not result in diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 





CONCLUSIONS OF LAW

1.  Prior to November 13, 2007, the criteria for an initial rating in excess of 
0 percent for vascular headaches were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010). 

2.  As of November 13, 2007, the criteria for a 30 percent rating for vascular headaches were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010). 

3.  As of May 3, 2009, the criteria for a 50 percent rating for vascular headaches were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010). 

4.  As of June 30, 2009, the criteria for a 30 percent rating, but no more, for vascular headaches were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010). 

5.  Prior to March 18, 2009, the criteria for an initial 10 percent rating but no more for internal derangement of the left knee were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5259 (2010).

6.  As of March 18, 2009, the criteria for a rating in excess of 10 percent for internal derangement of the left knee were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2010).

7.  Prior to March 18, 2009, the criteria for a rating in excess of 10 percent for lumbar strain based on limitation of motion are not met; a separate rating for more than 10 percent for left L5 radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243, 8520 (2010).

8.  From March 18, 2009, the criteria for a rating in excess of 20 percent for lumbar strain based on limitation of motion are not met, and a separate rating in excess of 10 percent for left L5 radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243, 8520 (2010).

9.  Prior to March 18, 2009, the criteria for a rating in excess of 10 percent for cervical strain are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).

10.  From March 18, 2009, the criteria for a rating in excess of 20 percent for cervical strain are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).

11.  The criteria for rating higher than 10 percent disabling for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A VCAA letter dated in May 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements under 38 U.S.C.A. § 5103 pertaining to increased rating claims underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that, in a March 2009 letter, the Veteran was informed of the diagnostic codes that his disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

With regard to the matter of the initial rating for the left knee disability, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims ("the Court") held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the original notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The VCAA notices notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  Although the Veteran indicated at his Travel Board hearing that there were deficiencies pertaining to the VA examination, he was referencing the August 2006 examination and not the later March 2009 examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The March 2009 VA examination report is thorough and supported by the record.  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records otherwise satisfy 38 C.F.R. § 3.326.  In sum, there is sufficient information of record in order to equitably rate the disabilities at issue.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there have been material changes in the disability level of the Veteran's headaches, back disability, and neck disability, and staged ratings are warranted while a uniform rating for hypertension is warranted.

In addition, in Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  The Board has considered whether staged ratings are appropriate for every issue on appeal and has assigned such ratings herein.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.


Vascular Headaches

In a May 2000 rating decision, service connection was granted for vascular headaches and a non-compensable rating was assigned from April 1999 under Diagnostic Code 8100.  In 2006, the Veteran filed a claim for an increased rating.

Under Diagnostic Code 8100, the rating criteria for migraine headaches are provided and the Veteran is rated by analogy for migraines.  See 38 C.F.R. § 4.20.  A 10 percent evaluation is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months (Less frequent migraine attacks warrant a noncompensable disability rating.); a 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months; and a 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Neither VA regulations nor the Court have defined "prostrating."  See Fenderson (quoting Diagnostic Code 8100 verbatim but not specifically addressing the matter of what constitutes a prostrating attack).  For general medical purposes, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

In July 2006, the Veteran was afforded a VA examination.  The Veteran stated that he had throbbing headaches that were frontal and between the eyes.  The headaches caused blurred vision.  They were precipitated by stress and fluorescent lights.  The Veteran reported that he had these headaches every three to four days and they lasted about an hour and were easily improved with aspirin and caffeine.  The Veteran had no periods of incapacitation.  There was no report of phonophobia, photophobia, nausea, vomiting, drooling, stumbling gait, or difficulty thinking.  The diagnosis was vascular headache, no medical therapy.

August and October 2006 VA records noted that the Veteran had migraine headaches.  

On November 13, 2007 record noted that the Veteran had headaches and had been having them daily.  He has tried different medication.  He described having blurred vision, nausea, and throwing up.  He related that he had been fired from a job due to his headache problem.  

In March 2009, the Veteran was afforded a VA examination.  It was noted that the Veteran had weekly headaches and was not taking medication.  He had frontal headaches with blurred vision and occasional vomiting.  The Veteran stated that less than half of the attacks were prostrating.  The diagnosis was history of non-specific frontal headache with photophobia and blurred vision, migraine variant, and vascular headaches.  The examiner did not feel that there was an effect of daily activities.

On May 3, 2009, the Veteran had a neurology consult.  He reported two types of headaches.  The first one was located between the eyes and felt like an ice pick.  It occurred about 3-4 times per week during the past month, before that, it occurred every 3-5 days.  The duration was 1 to 2 hours.  Associated symptoms included nausea, vomiting, photophobia, white/yellow streaks of light flashing in eyes, blurred vision, and light-headedness.  There was no numbness, tingling, weakness, dysphagia, dysarthria, diplopia, vertigo, or vision loss.  It improved with sleep for 1-2 hours in a dark and quiet room as well as Aspirin and Tramadol.  His other type of headache was located in the right temple and above the right ear.  It was throbbing and aching and occurred every couple of days and lasted about an hour.  He had sonophobia and visual sparkles which were white in both eyes, blurred vision, and numbness of the right cheek.  He denied other symptoms.  Tramadol, aspirin, and caffeine helped.  The diagnosis was history of headaches with a non-contributory neurological exam.  The headaches were consistent with migraine.

In June 30, 2009, a VA examiner reviewed a May 2009 MRI of the brain report.  The Veteran's medication was adjusted.  On physical examination, the Veteran reported that the first type of headaches had resolved and the second type was down to two times per week.  The duration and intensity remained the same.  The diagnosis was migraine headaches.  

A rating decision dated in October 2009 shows that the Veteran's vascular headaches have been rated as 0 percent disabling from April 1, 1999, and as 30 percent disabling as of March 18, 2009.  After a review of the relevant evidence, the Board finds that prior to November 13, 2007, a rating of 0 percent is warranted for the Veteran's headache disorder.  His headaches were not then prostrating in character.  However, as of November 13, 2007, the criteria for a 30 percent rating were met.  The Veteran's headaches had increased in severity and he did have prostrating headaches.  Nevertheless, the headaches were not so severe that they were prolonged or productive of severe economic inadaptability.  The Board recognizes that the Veteran stated that he had been fired from a job for vomiting.  A review of the record does not reflect that he was severely economically inadaptable due solely to headaches.  There are no employer reports to that effect and the Veteran has a myriad of other medical problems in addition to his headaches.  In addition, he later clarified that less than half of his headaches were prostrating and an examiner felt that they did not interfere with daily activities.  

On May 3, 2009, the Veteran reported having headaches of increased intensity, frequency, and duration.  He described having two types of headaches.  The overall character of his symptoms translates to very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability sufficient to warrant a 50 percent rating.  A higher rating was not warranted as such would only be established on an extraschedular basis, which is addressed below.  However, as of June 30, 2009, his headaches had decreased in severity, frequency, and intensity, and returned to a level more nearly approximated by the 30 percent criteria as they were of similar severity to those present prior to the May 3, 2009 report.  While the Veteran may have continued to remain unemployed, again, there are no employer reports or failed job opportunities shown to have occurred due solely to the headache disorder.  The lay evidence of record from employers pertained to the orthopedic disabilities discussed below.

Thus, in sum, a rating of 0 percent, and no more, was warranted prior to November  13, 2007; a 30 percent rating was warranted as of November 13, 2007; a 50 percent rating was warranted as of May 3, 2009; and a 30 percent rating was warranted from June 30, 2009.


Internal Derangement of the Left Knee.

Symptomatic removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Arthritis due to trauma, confirmed by x-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71(a), Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5260 provides for a non-compensable evaluation where flexion is limited to 60 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; and 30 percent evaluation where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is warranted where extension is limited to 5 degrees; a 10 percent evaluation requires extension limited to 10 degrees; a 20 percent evaluation requires extension limited to 15 degrees; a 30 percent evaluation requires extension limited to 20 degrees; a 40 percent evaluation requires extension limited to 30 degrees; and a 50 percent evaluation requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In a precedent opinion, VA's General Counsel (GC) concluded that a veteran who has arthritis and instability in his knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.

GC has held that if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998). The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a separate rating may only be assigned when there is arthritis and limitation of motion and/or painful motion. Therefore, consideration must be given to whether separate ratings are warranted to reflect disability manifested by instability and subluxation as well as disability manifested by limitation of motion and/or painful motion or limitation of motion and/or painful motion on its own. 

Lay evidence has been received from friends and employers who indicated that his knee disability interferes with his ability to work.  

In July 2006, the Veteran was afforded a VA examination.  Physical examination revealed motion of zero (full extension) to 135 degrees of flexion.  There was no abnormal function at zero to 30 degrees of flexion, valgus and varus stress on the medial and lateral collateral ligaments.  Anterior and posterior drawer, McMurray, and grind tests were normal.  There was no medial or lateral joint line tenderness.  The left knee popped with extension from flexion.  The examiner was unable to opine regarding DeLuca provisions without resorting to mere speculation.  However, it was noted that there was no discomfort or difficulties on range of motion testing, no effusion, no edema, no erythema, no tenderness, no palpable deformities, and no instability.  The diagnosis was left knee meniscal tear, status post partial meniscectomy; residuals joint space narrowing without arthritic change.

In October 2006, the Veteran was afforded a VA examination.  The Veteran indicated that he had flare-ups of pain during bad weather or with activities such as climbing up and down a ladder, squatting, or lifting.  Physical examination revealed motion of zero (extension) to 135 degrees of flexion.  There was no pain on motion and no ligamentous laxity.  X-rays revealed mild narrowing of the medial compartment of the knee.  The current diagnosis was postoperative left knee arthroscopy with meniscal debridement in 2003.  Additional findings consistent with DeLuca could not be determined without resorting to mere speculation.  

In a November 2006 rating decision, service connection for left knee internal derangement was granted and a non-compensable rating was assigned effective May 2006 under Diagnostic Code 5010-5260.  

In March 2009, the Veteran was afforded a VA examination.  There was no tenderness, crepitation, clicks or snaps, grinding, instability, patellar abnormality, locking, effusion, or dislocation.  There was meniscus abnormality in that it had been surgically removed.  The Veteran had range of motion from zero (normal extension) to 110 degrees with no pain on motion.  X-rays were normal.  The left knee disability did not impact feeding, mildly impacted chores, shopping, bathing, dressing, and toileting; moderately impacted recreation, grooming, and traveling; and prevented exercise and sports.  

In an October 2009 rating decision, a rating of 10 percent was assigned for left knee internal derangement effective March 18, 2009, under Diagnostic Code 5260.

Prior to March 18, 2009, the Board finds that a 10 percent rating was warranted under Diagnostic Code 5259 to reflect symptomatic partial meniscectomy.  However, a higher rating was not warranted as the Veteran did not have motion limited to 30 degrees on flexion or 15 degrees on extension or the functional equivalent thereof; the Veteran also did not have lateral instability or subluxation.  

As of March 18, 2009, the Veteran has been rated as 10 percent disabling based on painful and limited flexion rather than symptomatic removal of the semilunar cartilage.  Since limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered, to rate under both criteria would be pyramiding.  See VAOPGCPREC 9-98 (Aug. 14, 1998); see also 38 C.F.R. § 4.14.

However, a rating in excess of 10 percent is not warranted since the Veteran did not have motion limited to 30 degrees on flexion even considering the DeLuca factors.  Likewise, a separate rating for extension is not warranted as painful extension was not shown nor was extension limited to at least 10 degrees even considering the DeLuca factors.  In addition, the Veteran did not have lateral instability or subluxation.  

Therefore, in sum, a 10 percent rating is warranted for the entire appeal period.  


Lumbar Strain with Left L5 Radiculopathy and Cervical Strain

In a May 2000 rating decision, service connection was granted for lumbar strain which was assigned a 10 percent rating under Diagnostic Code 5295, and service connection was granted for cervical strain, which was assigned a 10 percent rating under Diagnostic Code 5290.  In 2006, claims for increased ratings were received.  

In September and October 2009 determinations, an increased rating of 20 percent was assigned for lumbar strain under Diagnostic Code 5237, effective March 18, 2009, and a separate 10 percent rating was assigned for L5 radiculopathy under Diagnostic Code 8520, effective May 3, 2006.

Currently, the Schedule for Rating Disabilities, 38 C.F.R. Part 4, institutes a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, degenerative arthritis of the spine under Diagnostic Code 5242, and intervertebral disc syndrome under Diagnostic Code 5243.

The Veteran's low back disability may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, The Spine, Note (6).

The General Rating Formula for Diseases and Injuries of the Spine, for Diagnostic Code 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) provides:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine is rated as 100 percent disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is rated as 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine is rated as 30 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is rated as 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height is rated as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Diagnostic Code 5243 indicates to rate intervertebral disc syndrome either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months is rated as 60 percent disabling.

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is rated as 40 percent disabling.

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is rated as 20 percent disabling.

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months is rated as 10 percent disabling.

Note (1): For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

The question of separate ratings for any neurologic abnormalities under neurological codes must be addressed.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2009).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. 3 8 C.F.R. § 4.124 (2009).

With respect to neurologic manifestations, Diagnostic Code 8520 addresses the sciatic nerve.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  

At the outset, the Board points out that the Veteran is service-connected for both lumbar strain and cervical strain.  He is not service-connected for intervertebral disc syndrome or disc disease.  Thus, while the Board will identify and discuss all back and neck disabilities, a rating based on a nonservice-connected disability would not be appropriate.  38 C.F.R. § 4.14 (2010) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation...is to be avoided).  As previously noted, he has also been assigned a 10 percent rating for L5 radiculopathy as related to the lumbar strain.  

Lay evidence has been received from friends and employers who indicated that his back disability interferes with his ability to work.  

A March 2006 magnetic resonance imaging (MRI) revealed diffuse congenital narrowing of the lumbar spinal canal with mild spinal canal stenosis at L2-3 in conjunction with a mild diffuse bulge and early spondylosis; at L3-4 there was a very shallow broad based, far left lateral disc protrusion and the disc material might be irritating the exiting L3 nerve root; at L4-5 there was mild inferior foraminal stenosis bilaterally secondary to mild degenerative changes and mildly bulging disc material with a tiny midline disc protrusion as well as mild lateral recess narrowing bilaterally.

In April 2006, VA records reflect that the veteran complained that his back was aching and pain was radiating to his left thigh.  He indicated that steroids did not help.  It was note that the MRI showed spondylosis at L3-4 and L2-3 and degenerative changes and foraminal stenosis at L4-5.  The assessment was lumbar spondylosis and was referred to Dr. F.Z., a private physician, for interventional pain management.  

In April 2006, the Veteran was seen by F.Z., M.D., for, in pertinent part, neck and low back pain with radiation to the left foot.  The Veteran described the pain as being a 5 on a scale of 1 to 10 with 10 being worse.  He said that it was constant, aching, burning, and tingling.  The prior MRI scan was reviewed.  The Veteran's neck motion was full, but there was tenderness in the right cervical paraspinal muscles.  The Veteran was administered a left L5 epidural steroid injection for relief of left L5 radiculopathy.  Thereafter, the Veteran continued a course of steroid injections for several months.  By August 2006, the steroid injections were completed, but it was noted that the Veteran had right occipital neuralgia with cervicogenic headaches and right C3-C4 facet joint pain.  He was scheduled to return for right C3-C4 injections.  These were undertaken through September 2006.  

In July 2006, the Veteran was afforded a VA examination.  Range of motion of the cervical spine showed flexion of zero to 45 degrees, extension of zero to 45 degrees, right and left lateral flexion of zero to 30 degrees and limited by discomfort, and left and right lateral rotation of zero to 70 degrees and limited by difficulty.  The diagnosis was cervical strain with no objective evidence of radiculopathy.  X-rays revealed flattening of the cervical lordosis which might be due to positioning or muscular spasm.  

October 2006 records reflected that the Veteran had no spinal tenderness or paravertebral muscle spasm.  Also, in October 2006, the Veteran was afforded a VA examination.  The Veteran complained of having back pain with periods of flare-ups which might last up to a week.  However, he had not had periods of incapacitating episodes.  He also described having numbness and tingling into the lateral aspect of the left leg.  He stated that he was a self-employed contractor and had problems doing his construction work and had lost jobs.  He did not use a cane, but frequently wore a lumbar support belt.  Physical examination revealed that he could flex to 80 degrees and could extend to 30 degrees with pain on extremes of motion.  He had 25 degrees of right and left lateral bending with pain and had 30 degrees with right and left lateral rotation without pain.  There was no additional limitation of motion noted.  On neurological examination of the lower extremities, there was no focal strength deficit.  There was absence of left ankle jerk and some diminished sensation over the left lateral thigh region.  The MRI report was referred to.  Current diagnosis was lumbar spondylosis and degenerative disc disease with diffuse congenital narrowing of the lumbar spinal canal.  Additional findings consistent with DeLuca could not be determined without resorting to mere speculation.  

February 2009 records showed that the Veteran complained of having low back pain which radiated to his left thigh, above the knee, with numbness, but no weakness.  There were no bowel or bladder problems.  February 2009 x-rays revealed multilevel degenerative changes.  

In March 2009, the Veteran was afforded a VA examination.  There was no history or urinary or fecal incontinence.  The Veteran reported having numbness, paresthesias, and leg weakness, but no falls or unsteadiness.  He also reported having fatigue, decreased motion, stiffness, spasms, and low back pain, but no weakness.  He also stated that he had pain which radiated to the left leg where he also experienced tingling and numbness.  There was some lumbar flattening, but no gibbus, kyphosis, list, lordosis, scoliosis, or reverse lordosis.  Range of motion of the cervical spine revealed flexion of zero to 20 degrees, extension of zero to 25 degrees, left lateral flexion of zero to 35 degrees, left lateral rotation of zero to 45 degrees, right lateral flexion of zero to 35 degree, and right lateral rotation of zero to 45 degrees.  There was objective evidence of pain on motion.  Range of motion of the thoraco-lumbar spine revealed flexion of zero to 70 degrees, extension of zero to 15 degrees, left lateral flexion of zero to 20 degrees, left lateral rotation of zero to 20 degrees, right lateral flexion of zero to 20 degree, and right lateral rotation of zero to 20 degrees.  The combined range of motion was 165 degrees.  There was objective evidence of pain on motion.  His movements were noted to be slow, tender, and painful.  There were no cervical spasms, but there was pain with motion.  The diagnoses were lumbar and cervical strains with pain as well as multiple disc bulges.  

March 2009 x-rays showed rudimentary ribs at transitional thoraco-lumbar spine begin referred as T12 with five non-rib bearing lumbar vertebral bodies as well as mild multilevel degenerative changes of the lumbar spine.  X-rays of the cervical spine revealed mild degenerative changes. 

An April 2009 MRI revealed degenerative changes of the lumbosacral spine; L1-2 intervertebral disc bulge with annular tear and mild spinal stenosis with mild bilateral neural foraminal narrowing; L2-3 intervertebral disc bulge with annular tear and mild spinal stenosis with moderately neural foraminal narrowing on t he left and mild neural foraminal narrowing on the right; L3-4 intervertebral disc bulge extending greater to the left with mild stenosis and severe neural foraminal narrowing on the left with moderate foraminal narrowing on the right; L4-5 intervertebral disc bulge with annular tear and moderate spinal stenosis with moderate bilateral neural foraminal narrowing; L5-S1 intervertebral disc protrusion with annular tear and mild annular tear and mild neural foraminal narrowing on the right; and multilevel facet arthropathy.  

In May 2009, the Veteran was issued a back corset and was given back stabilization exercises.  He also continued low back and neck pain with radiation of the low back pain to the left lower extremity.  An MRI showed mild to moderate spinal stenosis as well as degenerative disc disease.  

June 2009 VA records showed that the Veteran continued to have persistent neck and back pain with radiation to the left lower extremity with paresthesia.  A June MRI revealed multilevel cervical degenerative disc disease and straightening of cervical lordosis, mild multilevel neural foraminal stenosis.  

July 6, 2009 records showed cervical flexion to 60 degrees, extension to 50 degrees, left rotation to 40 degrees, right rotation to 40 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 20 degrees.  The records also showed lumbar flexion to 90 degrees, extension to 20 degrees, left rotation to 15 degrees, right rotation to 15 degrees, left lateral flexion to 10 degrees, and right lateral flexion to 10 degrees.  There were cervical muscle spasms.  

July 13, 2009 records showed cervical flexion to 60 degrees, extension to 50 degrees, left rotation to 80 degrees, right rotation to 80 degrees, left lateral flexion to 30 degrees, and right lateral flexion to 20 degrees.  The records also showed lumbar flexion to 90 degrees, extension to 20 degrees, left rotation to 15 degrees, right rotation to 15 degrees, left lateral flexion to 10 degrees, and right lateral flexion to 10 degrees.  There were also right paraspinal muscle spasms.  

In an October 2009 rating decision, service connection for L5 radiculopathy was granted.  A 10 percent was assigned effective May 2006.  It was noted to be due to the Veteran's lumbar strain.  

Subsequent records documented continued treatment for low back and neck disabilities.  

With regard to the lumbar spine, prior to March 18, 2009, the Veteran did not exhibit forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, a rating in excess of 10 percent was not met.  Additionally, the criteria for a separate 10 percent rating were met for L5 radiculopathy.  There are repeated documentations of radiation down the left leg during this time frame.  A higher rating for L5 radiculopathy was not met since the Veteran's involvement was wholly sensory and no more than mild.  Loss of strength/weakness was not shown.  Any knee impairment was shown to be related to his service-connected internal derangement of the left knee, as opposed to this disorder.  38 C.F.R. § 4.14 (the same disability under various diagnoses is to be avoided.  Disabilities from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  The evaluation of the same manifestation under different diagnoses is to be avoided).     

As of March 18, 2009, the criteria for a higher rating for the lumbar spine are not met since forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, even considering DeLuca criteria.  A higher rating based on left L5 radiculopathy also is not met since again as the Veteran's involvement was wholly sensory and no more than mild.  Loss of strength/weakness was not shown.  Any knee impairment was related to his service-connected internal derangement of the left knee.  

With regard to the cervical spine, as of March 18, 2009, the criteria for a 20 percent rating were met since the Veteran had forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees (it was 20 degrees).  Before that time, there was no such limitation to that degree.  A rating in excess of 20 percent was not met as of March 18, 2009, since the Veteran did not have ankylosis of the cervical spine.  

The Board notes that the July 2009 clinical findings revealed more movement of the cervical and lumbar spine than the prior March 2009 report.  However, the Board will accept that the March 2009 findings were accurate and only temporary improvement was shown thereafter, so that the ratings should remain as assigned.  

In addition, the Board notes that there were no other neurological manifestations, such as bowel or bladder symptoms, that could be assigned a separate rating.  The record shows no neurological disability associated with the cervical spine disability.  As noted, since the Veteran is not service-connected for intervertebral disc symptoms or similar disc disease, a rating on that basis, under incapacitating episodes is not warranted, although there were no noted periods of physician-prescribed bedrest in any event.  


Hypertension

Diagnostic Code 7101 provides that hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10 percent evaluation.  Additionally, 10 percent is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more and a 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.

As relevant, Note (1) of Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

In April 2006, the Veteran was seen by F.Z., M.D., and his blood pressure was elevated at 150/100 at the time of his visit.  

In July 2006, the Veteran was afforded a VA examination.  It was noted that the Veteran had not taken his medication for hypertension for two days.  Previously, he stated that his blood pressure was well-controlled.  Current blood pressure readings were 154/104, 162/103, and 151/102.  The readings were noted to be based on blood pressure without any hypertensive medication.  It was further noted that the Veteran had not had any strokes.  There were no kidney problems.  He complained of dizziness with his high blood pressure when he was well-controlled.  The Veteran reported that he had driven himself to the appointment despite feeling like he had a mild headache, but had no dizziness, palpitations, and no syncope.  There were no complaints, no chest, jaw, shoulder, throat, or arm pain or pressure.  There was no shortness of breath at rest or exertion.  

August 2006 VA records noted that the Veteran's blood pressure was 146/97 sitting and 141/93 standing.  The examiner did not feel that it was controlled.  October 2006 records reflected blood pressure readings of 134/89 (sitting) and 139/90 (standing).  His hypertension was noted to be borderline controlled with tachycardia from vasodilator and/or pain.  Also, other August 2006 readings, the Veteran's blood pressure was 150/94 and 146/97.  In October 2006, the Veteran's blood pressure was 134/89.  In November 2006, the Veteran's blood pressure was 132/83.  In July 2007, the Veteran's blood pressure was 147/96 and 149/105.  In November 2007, the Veteran's blood pressure was 136/87.  In February 2008, the Veteran's blood pressure was 151/101.  

In March 2009, the Veteran was afforded a VA examination.  It was noted that the Veteran was taking Lisinopril and Atenol and was stable.  The examiner indicated that the Veteran did not have hypertensive renal disease, epistasis, strokes, or other hypertensive-related diseases.  He did have headaches.  His three blood pressure readings were: 120/75, 118/75, and 120/78.  The diagnosis was essential hypertension.  There was no significant effect on occupation or daily living.  

An April 2009 blood pressure reading was 130/88.  A May 2009 blood pressure reading was 130/88.  A June 2009 blood pressure reading was 115/81.  An October 2009 blood pressure reading was 137/87.  A November 2009 blood pressure reading was 143/97.

The Board notes that whether the Veteran was taking his medication for hypertension or not, his blood pressure readings were most consistent with a 10 percent rating and he was either on hypertensive medication or should have been taking hypertensive medication.  However, his blood pressure readings were not predominantly 110 or more and his systolic pressure was not predominantly 200 or more.  His diastolic pressure did not reach 110 and his systolic pressure never reached 200.    

Accordingly, a rating in excess of 10 percent was not warranted at any time during the appeal period.  


Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, all reasonable doubt has been resolved in favor of the Veteran as set forth in the staged ratings contained herein.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for any service-connected disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disabilities' manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Prior to November 13, 2007, entitlement to an initial rating in excess of 0 percent for vascular headaches is denied. 

As of November 13, 2007, entitlement to a 30 percent rating for vascular headaches is granted, subject to the regulations governing the payment of monetary benefits. 

As of May 3, 2009, entitlement to a 50 percent rating for vascular headaches is granted, subject to the regulations governing the payment of monetary benefits.

As of June 30, 2009, entitlement to a disability rating in excess of 30 percent for vascular headaches is denied.   

Prior to March 18, 2009, entitlement to an initial 10 percent rating but no more for internal derangement of the left knee is granted, subject to the regulations governing the payment of monetary benefits. 

As of March 18, 2009, entitlement to a rating in excess of 10 percent for internal derangement of the left knee is denied.  

Prior to March 18, 2009, entitlement to a rating in excess of 10 percent for lumbar strain based on limitation of motion is denied; entitlement to a separate rating for more than 10 percent for left L5 radiculopathy is denied.

From March 18, 2009, entitlement to a rating in excess of 20 percent for lumbar strain is denied, and a separate rating in excess of 10 percent for left L5 radiculopathy is denied.

Prior to March 18, 2009, entitlement to a rating in excess of 10 percent for cervical strain is denied.

From March 18, 2009, entitlement to a rating in excess of 20 percent for cervical strain is denied.

Entitlement to a rating higher than 10 percent disabling for hypertension is denied.  



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


